office_of_chief_counsel internal_revenue_service memorandum number release date cc tege eoeg et2 preno-107971-03 uilc date date to fslg specialist t ge fslg from john richards senior counsel cc tege eoeg et2 subject retirement_system this chief_counsel_advice responds to your facsimile of date we apologize for the delay in responding in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend state retirement_system compensation v w x y z issues cc tege eoeg et2 preno-107971-03 page whether retirement system’s definition of compensation is reasonable within the meaning of sec_31_3121_b_7_-2 of the employment_tax regulations if retirement_system fails to meet the sec_31_3121_b_7_-2 standard then whether retirement_system nevertheless meets the safe_harbor minimum benefit standards provided under sec_3 and b of revproc_91_40 1991_2_cb_694 conclusion sec_1 we need additional time to consider whether the retirement system’s definition of compensation is reasonable within the meaning of sec_31_3121_b_7_-2 we will respond separately on this issue if it were determined that the retirement system’s definition of compensation was unreasonable then whether the retirement_system meets the minimum benefit requirement of sec_31_3121_b_7_-2 depends in part on application of the safe_harbor minimum benefit standards provided under sec_3 and b based on the facts presented retirement system’s rate of benefit_accrual satisfies the safe_harbor standards of sec_3 and b of revproc_91_40 the minimum benefit requirement would also be met for part-time employees provided benefits under the retirement_system are percent vested at the time the services are performed and the retirement_system otherwise meets the requirements of sec_3 of the rev_proc facts retirement_system is a defined benefit retirement_plan retirement_system computes accrued_benefits for state employees by multiplying years_of_service by v percent the annual_retirement_benefit is then computed by multiplying this percentage by the average of the participant’s_compensation for his or her three highest earnings years participants in retirement_system include full- and part-time employees participant compensation_for purposes of computing retirement_system accrued_benefits is in the range of dollar_figurew to dollar_figurex annually compensation excludes cash benefits paid in lieu of certain retirement and welfare benefits the amount of cash in lieu benefits paid to a participant is as much as dollar_figurey annually law sec_3101 and sec_3111 of the internal_revenue_code the code impose the old- age survivors and disability insurance oasdi portion of the taxes under the federal_insurance_contributions_act fica upon the wages of employees paid_by employers with respect to employment sec_3101 and sec_3111 impose the medicare portion of the fica tax in general all payments of remuneration by an employer for services performed cc tege eoeg et2 preno-107971-03 page by an employee are subject_to fica_taxes unless the payments are specifically excepted from the term wages or the services are specifically excepted from the term employment sec_3121 of the code generally excludes from employment services performed in the employ of any state or any political_subdivision thereof or any wholly-owned instrumentality of any one or more of the foregoing sec_3121 added to the code by the omnibus budget reconciliation act of and effective for services performed after date excludes from employment only the services of an employee of a state political_subdivision or wholly-owned instrumentality who is a member of a retirement_system sec_31_3121_b_7_-2 provides that an employee is not a member of a retirement_system at the time service is performed unless at that time he or she is a qualified_participant as defined in paragraph d of the regulation in a retirement_system that meets the requirements of paragraph e of the regulation with respect to that employee an employee is a qualified_participant in a defined benefit retirement_system with respect to service on a given day if the employee has a total accrued_benefit that meets the minimum benefit requirement described under paragraph e sec_31_3121_b_7_-2 a pension annuity retirement or similar fund or system is not a retirement_system with respect to an employee on a given day unless it provides a retirement benefit under the system that is comparable to the benefit provided under the old-age portion of the oasdi program of social_security sec_31_3121_b_7_-2 sec_31 b - e ii provides that a defined benefit retirement_system maintained by a state political_subdivision or instrumentality meets the requirements if and only if the employee has an accrued_benefit under the system that entitles the employee to an annual_benefit commencing on or before his or her social_security_retirement_age that is at least equal to the annual primary insurance amount pia the employee would have under social_security for this purpose the pia is determined as if the employee had been covered under social_security for all periods of service with the state political_subdivision or instrumentality had never performed service for any other employer and had been fully insured within the meaning of sec_214 of the social_security act except that all periods of service with the state political_subdivision or instrumentality must be taken into account ie without reduction for low-earning years additional requirements under the regulation apply to determine whether a part-time seasonal or temporary employee is a qualified_participant in the plan a part-time_employee is any employee who normally works hours or less per week a seasonal employee is any employee who normally works on a full-time basis less than five months in a year a temporary employee is any employee performing services under a contractual cc tege eoeg et2 preno-107971-03 page arrangement with the employer of two years or less duration sec_31 b - d iii a part-time seasonal or temporary employee is not a qualified_participant on a given day unless any benefit relied upon to meet the requirements of paragraph d is percent nonforfeitable on that day under rules similar to those under sec_411 sec_31_3121_b_7_-2 a benefit does not fail to be nonforfeitable solely because it can be immediately distributed upon separation of service without the consent of the employee provided that the present_value of the benefit does not exceed dollar_figure a part-time seasonal or temporary employee's benefit under a retirement_system is considered nonforfeitable on a given day if on that day the employee is unconditionally entitled to a single-sum distribution on account of death or separation_from_service of an amount that is at least equal to percent of the participant's_compensation for all periods of credited service the participant must be entitled to a reasonable rate of interest on the distributable_amount sec_31_3121_b_7_-2 and e iii c revproc_91_40 sec_3 provides safe-harbor formulas for defined benefit retirement systems benefits calculated under these formulas meeting certain accrual rate requirements are deemed to meet the minimum retirement benefit requirement of sec_31_3121_b_7_-2 sec_3 provides that a plan meets the minimum retirement benefit requirement with respect to an employee if it makes available to the employee a single_life_annuity payable no later than age that is at least percent of average compensation_for each year or fraction of a year of credited service for this purpose average compensation may be defined as the average of the employee's compensation over the or fewer consecutive or non-consecutive months that provides the highest such average the average of the employee's compensation_for his or her last or fewer months of service or the average of the employee's compensation_for his or her high consecutive or non-consecutive or final three or fewer calendar or plan years_of_service sec_3 of the rev_proc provides that in order to meet the requirements of any of the defined benefit safe_harbor formulas with respect to a part-time seasonal or temporary employee a safe_harbor formula may not permit double proration of the employee's benefits under the retirement_system under this rule the benefit under the retirement_system may be prorated either on the basis of full-time service or on the basis of full-time compensation but may not be prorated based upon both service and compensation in addition a safe_harbor formula may not subject the crediting of service used in calculating the benefit of any part-time seasonal or temporary employee to any conditions such as a requirement that the employee attain a minimum age perform a minimum period_of_service be credited with a minimum number of hours_of_service make an election in order to participate or be present at the end of the plan_year the requirements of this section cc tege eoeg et2 preno-107971-03 page are deemed met with respect to an employee if the requirements of sec_31 b - d ii are met in addition and most relevant for purposes of this memorandum the definition of compensation used to compute an employee’s accrued_benefit under a defined_benefit_plan must not be so narrow as to frustrate the minimum benefit requirement under the regulation sec_3 a of the rev_proc provides that to meet the requirements of any of the defined benefit safe_harbor formulas for plan years beginning after date a retirement_system must calculate benefits based on a definition of compensation that meets the requirements of sec_31_3121_b_7_-2 sec_31 b - e iii b provides the definition of compensation must generally be no less inclusive than the definition of the employee’s base pay as designated by the employer or the retirement_system provided such designation is reasonable under all the facts and circumstances thus for example a retirement_system will not fail to meet this requirement merely because it disregards for all purposes one or more of the following overtime pay bonuses or single-sum amounts received on account of death or separation_from_service under a bona_fide vacation compensatory time or sick_pay plan or under severance_pay plans sec_3 b of the rev_proc provides that in the event that the definition of compensation under the retirement_system is less inclusive than the definition otherwise permitted under sec_31_3121_b_7_-2 the applicable benefit_percentage used in the safe_harbor formula provided under section dollar_figure must be increased to offset the effect of the lower compensation base the benefit_percentage for employees in a retirement_system whose benefits are computed using this definition must be multiplied by the ratio of i aggregate compensation defined as under sec_3 a and assuming that compensation considered in determining retirement benefits is limited to the contribution_base described in sec_3121 of these employees to ii aggregate compensation as defined under the plan of these employees this ratio may be determined based upon the compensation during the immediately preceding plan_year in the case of a retirement_system sponsored by more than one employer this ratio must be calculated separately with respect to the employees of each employer whose benefits are computed using this definition analysis because we need additional time to consider issue we will respond separately on that issue regardless of whether retirement system’s definition of compensation is reasonable within the meaning of sec_31_3121_b_7_-2 retirement_system may still meet the safe_harbor standards under revproc_91_40 if its benefit_accrual rate is meets cc tege eoeg et2 preno-107971-03 page the percentage requirements of sec_3 and b of the rev_proc applying this rule to the present facts it appears retirement_system meets the safe_harbor minimum benefit_accrual requirement to illustrate if state employee receives dollar_figurew as compensation and a dollar_figurey cash in lieu benefit the safe_harbor accrual percentage would be z percent w y w time sec_1 y because the v percent accrual rate under retirement_system exceeds z percent the plan meets the safe_harbor minimum benefit_accrual requirement of revproc_91_40 therefore retirement_system satisfies the minimum benefit requirement regardless of whether retirement system’s definition of compensation is reasonable under the paragraph e iii b standard this formula is applied on an employee-by- employee basis but of course any participant with compensation greater than dollar_figurew would also meet the safe_harbor standard given that the cash in lieu of benefit is not greater than dollar_figurey for any state employee please call me at if you have any further questions
